Case: 1:19-cv-05626 Document #: 29-2 Filed: 12/12/19 Page 1 of 12 PageID #:224




                   CHAPTER 36

   Genetic Engineering of Fruit Flavors

   JINGYU LIN,1 NINGNING WANG,2 VINCENT R. PANTALONE,1 and FENG CHEN1
   1
       University of Tennessee
   2
       Nankai University




   INTRODUCTION

   A fruit is the ripened ovary of a flowering plant that contains the seeds. The primary
   biological function of a fleshy fruit is to facilitate seed dispersal. To do so, fruits have
   been selected during evolution for the manifestation of a number of characters, one
   of which is flavor. Fruit flavor affects animals’ perception of a specific type of fruit.
   It is therefore important for the reproductive success of flowering plants. Fruit flavor
   has also played an important role in human culture. Indeed, fruit crops have been
   cultivated by humans for both their nutritional values and diverse flavors.
       Human perception of fruit flavor is generally considered to be a combination of
   taste and aroma (Baldwin et al. 2000). There are five primary taste sensations: sweet-
   ness, sourness, saltiness, bitterness, and, recently discovered, umaminess, each of
   which is determined by the contact of the mouth and tongue with sugars, acids,
   several amino acids, nucleotides, and a number of bitter compounds (Kinnamonll
   and Margolskeea 1996). Aroma is determined by volatile compounds sensed by the
   olfactory system (Goff and Klee 2006). Because flavor is an important attribute
   affecting human selection and enjoyment of fruits, the genetic improvement of
   flavors of fresh fruits has been an important endeavor in agriculture. With the advent
   of molecular biology and plant transformation, much attention has been paid to
   using genetic engineering for fruit flavor improvement.


   CHEMISTRY AND BIOCHEMISTRY OF FRUIT FLAVORS

   Fruit flavors are the sum of the interaction between sugars, acids, lipids, and a blend
   of volatile compounds (Acree 1993). The content of sugars, mainly glucose and
   fructose, and its ratio to the content of acids, such as citric acid and malic acid,
   determine the sweetness of fruits. In contrast, the volatile compounds involved in


   Handbook of Fruit and Vegetable Flavors, Edited by Y. H. Hui
   Copyright © 2010 John Wiley & Sons, Inc.

                                                                                           693
Case: 1:19-cv-05626 Document #: 29-2 Filed: 12/12/19 Page 2 of 12 PageID #:225

          694    HANDBOOK OF FRUIT AND VEGETABLE FLAVORS


          aroma determination are often much more complex. Many fruits produce a large
          number of volatile compounds. The fruits of fresh tomato (Solanum lycopersicum),
          for example, produce more than 400 different volatile constituents (Buttery and
          Ling 1993). These volatile components include acyclic, cyclic, and heterocyclic
          hydrocarbons, alcohols, phenols, ethers, aldehydes, ketones, carboxylic acids, esters,
          and lactones, as well as nitrogen, sulfur, and halogen-containing compounds (Buttery
          et al. 1987, 1988, 1990; Lewinsohn et al. 2001; Linforth et al. 1994; Maul et al. 1998;
          Petro-Turza 1986). The contribution of individual volatiles to human perception of
          fruit flavor is not equal. For some fruits, flavor is determined by a few dominant
          volatile compounds. Banana (Musa acuminata Colla) flavor, for example, is mainly
          determined by 3-methybutyl acetate (Berger 1991). For Polynesian pineapple
          (Ananas comosus), esters, lactones, furanoids, and sulfur compounds act as potent
          odor components (Tokitomo et al. 2005). In contrast, approximately 30 volatiles
          were determined to contribute significantly to the fruit flavor of fresh tomato
          (Buttery 1993; Buttery and Ling 1993).
              Although chemically complex, the majority of flavor volatiles from fruits are
          synthesized from three major biochemical pathways: the terpenoid pathway, the
          lipid degradation pathway, and the phenylpropanoid/benzenoid pathway (Dudareva
          et al. 2006; Hoffmann et al. 2003; Walker and Croteau 2000; Wang et al. 2001). The
          terpenoids compose the largest class of plant secondary metabolites. All terpenoids
          are synthesized from the universal five carbon precursors, isopentenyl diphosphate,
          and its allylic isomer dimethylallyl diphosphate. Based on the number of five carbon
          units they contain, terpenoids can be grouped into hemiterpenes (C5), monoter-
          penes (C10), sesquiterpenes (C15), homoterpenes (C11 and C16), diterpenes (C20),
          triterpenes (C30), tetraterpenes (C40), and polyterpenes (>C40). Mainly monoter-
          penes and sesquiterpenes have been identified at varying levels in the flavor profiles
          of most fruits. Monoterpenes are derived from acetyl-CoA by the mevalonic acid
          pathway localized in the cytosol (McCaskill and Croteau 1995). Sesquiterpenes are
          formed from pyruvate and glyceraldehyde-3-phosphate via the methylerythritol
          phosphate pathway localized in plastids (Rodriguez-Concepcion and Boronat 2002).
          The enzymes that catalyze the formation of monoterpenes and sesquiterpenes from
          their corresponding immediate universal substrates, geranyl diphosphate and farne-
          syl diphosphate, respectively, are called terpene synthases (TPSs). A large number
          of genes encoding TPSs have been isolated and characterized from a variety of plant
          species (Chen et al. 2003; Tholl 2006). This provides an important repository of genes
          for the genetic engineering of fruit flavors. In addition to terpenes synthesized by
          the action of TPSs, some volatiles are formed from the degradation of carotenoids,
          which are usually red, orange, or yellow pigments synthesized from the terpenoid
          pathway. For example, carotenoid-derived volatile norisoprenoids are important
          flavor compounds of fresh tomato fruits (Simkin et al. 2004).
              A large number of volatiles such as aldehydes, alcohols, and esters are formed
          from the lipid degradation pathway (Feussner and Wasternack 2002). Unsaturated
          fatty acids, especially linoleic acid (18:2) and linolenic acid (18:3), are formed from
          lipids by the action of acyl hydrolase enzymes. Unsaturated fatty acids undergo
          dioxygenation in a reaction catalyzed by lipoxygenases (LOXs). LOXs can catalyze
          the oxygenation of polyenoic fatty acids at C9 or C13 positions to produce two
          groups of compounds: the 9-hydroperoxy and the 13-hydroperoxy derivatives of
          polyenoic fatty acids. Two branches of the LOX pathway, the hydroperoxide lyase
Case: 1:19-cv-05626 Document #: 29-2 Filed: 12/12/19 Page 3 of 12 PageID #:226

                                            GENETIC ENGINEERING OF FRUIT FLAVORS    695

   (HPL) branch and the allene oxide synthase (AOS) branch, are responsible for the
   formation of volatile compounds. In the HPL branch pathway, HPL catalyzes the
   oxidative cleavage of hydroperoxy fatty acids that leads to the formation of short-
   chain C6- or C9-volatile aldehydes and the corresponding C12- or C9-ω fatty acids.
   The C6-aldehyde products of HPLs can be further converted to their isomers by
   spontaneous rearrangement or by alkenal isomerases, or they can be reduced to
   alcohols by the action of alcohol dehydrogenases (ADHs) (Prestage et al. 1999).
   The AOS branch of the LOX pathway leads to the formation of jasmonic acid, an
   important defense signaling and plant hormone (Liechti and Farmer 2006). The
   methyl ester of jasmonic acid, methyl jasmonate, is a volatile compound. The conver-
   sion from jasmonic acid to methyl jasmonate is catalyzed from jasmonic acid meth-
   yltransferase (Seo et al. 2001). The alcohols produced from fatty acid degradation
   can be used as substrates to form esters catalyzed by alcohol acyltransferases
   (AATs) (Beekwilder et al. 2004).
      Phenylpropanoid/benzenoid compounds are derived from L-phenylalanine
   (Phe). Shared with the lignin biosynthetic pathway, a variety of hydroxycinnamic
   acids, aldehydes, and alcohols are formed from trans-cinnamic acid, which is an
   immediate product from Phe by the action of phenylalanine ammonia lyase (PAL),
   via a series of hydroxylation and methylation reactions (Humphreys and Chapple
   2002). Some of these intermediates could be converted to volatile compounds. For
   example, coniferyl acetate can be converted to eugenol by the action of eugenol
   synthase (Koeduka et al. 2006). Eugenol can be further modified by methylation to
   form methyl eugenol (Gang et al. 2002), which is also a volatile compound. Benzenoid
   compounds also originate from trans-cinnamic acid. As a side branch of the general
   phenylpropanoid pathway, benzoic acid biosynthesis first involves the shortening of
   trans-cinnamic side chain by a C2 unit. The subsequent biochemical pathways
   leading to benzoic acid has not been solved. The biosynthesis of C6-C2 volatile
   compounds, such as phenylacetaldehyde, does not go through trans-cinnamic acid
   (Boatright et al. 2004). One recent study suggested that phenylacetaldehyde is
   formed directly from Phe via an unusual combined decarboxylation–amine oxida-
   tion reaction catalyzed by phenylacetaldehyde synthase (Kaminaga et al. 2006). The
   phenylpropanoid/benzenoid pathway also provides the precursors of acyl-CoAs,
   which are important for volatile ester formation catalyzed by AATs. In addition to
   Phe, other amino acids, such as isoleucine (Dickinson et al. 2000), may also serve as
   precursors for plant volatile formation.


   REGULATION OF FLAVOR BIOGENESIS

   In addition to biochemical pathways, the site of flavor compound production is also
   important for fruit flavor formation. Generally, many volatile and nonvolatile aroma
   compounds are produced in fruit skin, while organic acids and sugars are produced
   in pulp. For example, the skin and pulp of Queen Anne’s pocket melon (Cucumis
   melo) showed difference in flavor profiles. The levels of volatiles in skin were
   significantly higher than those in pulp (Aubert and Pitrat 2006). After being synthe-
   sized, some volatile compounds could be released from the fruit surface immediately.
   Others may accumulate in the fruit and will not be released until the split opening.
   Some flavor compounds are accumulated in glycosidically conjugated forms (Parada
Case: 1:19-cv-05626 Document #: 29-2 Filed: 12/12/19 Page 4 of 12 PageID #:227

          696     HANDBOOK OF FRUIT AND VEGETABLE FLAVORS


          et al. 2000). (1S, 2S)-1-Phenylpropane-1,2-diol 2-O-beta-D-glucopyranoside and p-
          menth-4(8)-ene-1,2-diol 1-O-alpha-L-arabinopyranosyl-(1-6)-beta-D-glucopyranoside,
          for example, are immediate precursors of 1-phenylpropane-1,2-diol and p-menth-
          4(8)-ene-1,2-diol, respectively. The latter two are typical volatiles found in the fruit
          of cape gooseberry (Physalis peruviana) (Mayorga et al. 2001). In some fruits, the
          levels of bound compounds increase significantly with maturation (Aubert et al.
          2003), suggesting that both the biogenesis and accumulation of such bound com-
          pounds play important roles in the determination of fruit flavors.
             In general, fruit flavor releasing is a dynamic process. In the mature process of
          fruits, the volatile composition of fruits changes along with the different stages
          of maturity. At the fully mature stage, key flavor compounds increase significantly,
          correlating with skin color development (Menager et al. 2004). During the matura-
          tion of snake fruit (Salacca edulis Reinw.) Pondoh, the contents of sucrose, glucose,
          fructose, and volatile compounds change drastically. While the contents of glucose,
          fructose, and volatile compounds achieve their maximal levels at the end of matura-
          tion, the contents of sucrose decrease (Supriyadi et al. 2002). Storage can also have
          an effect on fruit flavor. Some aroma-related volatile components increase during
          storage, while others, especially esters, may decrease (Chen et al. 2006).
             Ethylene plays an important role in fruit flavor biogenesis. Due to its regulatory
          role in fruit ripening, ethylene is recognized as a “ripening hormone” (Abeles et al.
          1992). The factors that regulate the biosynthesis and action of ethylene may impact
          fruit flavor formation. 1-Methylcyclopropene (MCP) is an ethylene inhibitor. MCP-
          treated apples (Malus domestica) were found to retain more alcohols, aldehydes,
          and β-damascenone volatiles than untreated apples (Lurie et al. 2002). In transgenic
          apples in which the ethylene signaling pathway is suppressed, the composition and
          accumulation of sugars, acids, and the aldehydes and alcohol precursors of volatile
          esters were not affected. However, the synthesis of ester volatiles was significantly
          suppressed (Dandekari et al. 2004). In addition to plant hormones, stress factors
          such as high levels of CO2 can also have an additive effect on fruit flavor formation
          (Perez and Sanz 2001).


          GENETIC ENGINEERING OF FRUIT FLAVORS: CASE STUDIES

          Selection for important agricultural traits, such as overall yield and disease resis-
          tance, often results in the loss of aroma and taste in fruits and horticultural crops
          (Galili et al. 2002). Restoration of appealing flavors in fruits can be realized through
          classical breeding. For example, the distinct aromatic fragrance of Lycopersicon
          peruvianum LA 1554 has been introduced into the cultivated tomato, Lycopersicon
          esculentum (Kamal et al. 2001). These two species are distantly related. Ovule selec-
          tion and culture method were used to circumvent the strong breeding barrier. From
          this breeding study, a large BC1F1 population was developed. Among the plants
          that were self-compatible and yielded fruits, fruits of some of these selected plants
          displayed an enriched sweet aromatic flavor. In sensory evaluation, panel opinion
          on flavor desirability significantly favored the BC1F1 fruits of some selected plants
          over the cultivar “Momotaro,” one of the best consumer-rated Japanese commercial
          tomato cultivars.
             Recently, Sams and Pantalone (2007) utilized molecular breeding to develop and
          release the edible vegetable soybean (Glycine max) “NUTRIVEG Soy6407,” which
Case: 1:19-cv-05626 Document #: 29-2 Filed: 12/12/19 Page 5 of 12 PageID #:228

                                             GENETIC ENGINEERING OF FRUIT FLAVORS     697

   significantly exhibited superior flavor than commercial edamame soybean varieties
   based on 2 years of sensory panel data. Those researchers are now utilizing microar-
   ray analyses and analytical chemistry to identify specific flavor compounds in order
   to breed superior new varieties of better-tasting vegetable soybean.
      Despite the above-described successful examples, classical breeding programs
   are often labor-intensive and time-consuming. In addition, the traits of fruit flavors
   are genetically complex and difficult to be quantified (Galili et al. 2002), making
   them difficult targets for conventional breeding. With the advent of molecular
   biology and plant transformation, people become interested in using genetic engi-
   neering to improve fruit flavors. Genetic engineering may reduce some of the
   drawbacks of classical breeding. For example, it can introduce a single gene at a
   time, making the progress less complex. In addition, genetic engineering can intro-
   duce foreign genes to produce exotic flavors.
      During the last decade, a number of genetic engineering studies were conducted
   with an objective to alter fruit flavors (Aharoni et al. 2005). These studies either
   modified existing pathways (e.g., up- or downregulation of one specific gene or
   redirection of flux to a desirable compound by blockage of competing pathways) or
   introduced novel genes not existing in the host plant. Most of these studies used the
   cauliflower mosaic virus 35S promoter (35S promoter), a constitutive promoter, to
   drive the expression of the transgene. Others used fruit-specific promoters. In the
   following, we will describe case by case the genetic engineering studies of fruit
   flavors using tomato as a model (Table 36.1). These studies are categorized based
   on the target biochemical pathway to be manipulated.


   Manipulating the Fatty Acid Degradation Pathway
   A successful attempt to modify fruit flavor is through the introduction of a yeast
   Δ-9 desaturase gene into tomato. In transgenic tomato fruits, the levels of palmitoleic
   acid, 9, 12-hexadienoic acid, and linoleic acid increased, accompanied with a reduc-
   tion in palmitic acid and stearic acid. Alteration of the profile of fatty acids was
   associated with changes in certain flavor compounds derived from fatty acids, most
   notably cis-3-hexenol, 1-hexanol, hexanal, and cis-3-hexenal. Some flavor com-
   pounds that are not derived from fatty acids, including 6-methyl-5-hepten-2-one and
   2-isobutylthiazole, also showed increases in transgenic fruits (Wang et al. 2001).
      LOX is another important target for genetic modification of the fatty acid deg-
   radation pathway. Five LOX genes (TomloxA, TomloxB, TomloxC, TomloxD, and
   TomloxE) have been identified in tomato. When the expression of TomloxA and
   TomloxB was suppressed in tomato fruit via an antisense strategy, no significant
   alterations in the production of the known tomato flavor volatiles were detected
   (Griffiths et al. 1999). In contrast, depletion of the expression of TomloxC via co-
   suppression or antisense inhibition led to major decreases in the flavor volatiles in
   both fruit and leaf (Chen et al. 2004), suggesting that TomloxC is the major LOX
   gene responsible for the production of fatty acid-derived volatiles in tomato fruits.
      In another study, a cucumber (Cucumis sativus) HPL gene was introduced into
   tomato plants (Matsui et al. 2001). Though high activity of the introduced HPL could
   be detected in the fruits of transgenic tomatoes, the composition of volatile short-
   chain aldehydes and alcohols was little changed. The failure to alter volatile profiles
   in HPL transgenic fruits may be due to the high levels of endogenous HPL activity
   that are responsible for the formation of 9-hydroperoxides (Matsui et al. 2001).
                      Case: 1:19-cv-05626 Document #: 29-2 Filed: 12/12/19 Page 6 of 12 PageID #:229


698




      TABLE 36.1. Genetic Engineering of Fruit Flavors in Tomato
      Pathway to Be                                   Origin of      Means of Genetic         Promoter          Changes of Volatile
      Altered                       Transgene         Transgene        Engineering              Used                 Profile                       References
      Lipid degradation           Acyl-CoA Δ-9        Yeast          OE                       35S            cis-3-Hexenol ↑,                 Wang and others
        pathway                    desaturase                                                                   1-hexanol ↑, hexanal ↑,        (1996)
                                   gene                                                                         cis-hexenal ↑, 6-methyl-
                                                                                                                5-hepten-2-one ↑,
                                                                                                                2-isobutylthiazole ↑
      Lipid degradation           LOX                 Tomato         OE, AS,                  35S            Hexanal ↓, hexenal ↓,            Chen and others
        pathway                                                       co-suppression                            hexenol ↓                       (2004)
      Lipid degradation           ADH                 Tomato         OE                       35S, PG        Hexanol ↑, (Z)-3-                Speirs and others
        pathway                                                                                                 hexenol ↑                       (1998)
      Terpenoid pathway           LIS                 Clarkia        OE                       E8             (S)-Linalool ↑,                  Lewinsohn and
                                                        breweri                                                 8-hydroxylinalool ↑             others (2001)
      Terpenoid pathway           GES                 Basil          OE                       PG             Geraniol ↑ and its               Davidovich-Rikanati
                                                                                                                derivatives ↑                   and others (2007)
      Carotenoid                  CCD                 Tomato         AS                       35S            β-Ionone ↓,                      Simkin and others
        degradation                                                                                             pseudoionone ↓,                 (2004)
        pathway                                                                                                 geranylacetone ↓
      Phenylpropanoid/            AADC                Tomato         OE                       35S            Phenylacetaldehyde ↑,            Tieman and others
        benzenoid pathway                                                                                       2-phenylethanl ↑, 1-nitro-      (2006)
                                                                                                                2-phenylathane ↑
      AADC, aromatic L-amino acid decarboxylase gene; AAT, alcohol acyltransferase gene; ADH, alcohol dehydrogenase gene; AS, antisense; CCD, carotenoid cleavage
      dioxygenase gene; E8, a tomato fruit-specific promoter; GES, geraniol synthase gene; LIS, S-linalool synthase gene; LOX, lipoxygenase gene; OE, overexpression;
      PG, a tomato polygalacturonase promoter that is fruit specific; 35S, cauliflower mosaic virus 35S promoter.
Case: 1:19-cv-05626 Document #: 29-2 Filed: 12/12/19 Page 7 of 12 PageID #:230

                                              GENETIC ENGINEERING OF FRUIT FLAVORS       699

      The transformed tomatoes have also been obtained by altering the expression of
   ADH genes driven by either the 35S promoter or the tomato fruit-specific tomato
   polygalacturonase (PG) promoter. In the ripening transgenetic tomatoes, modified
   ADH levels were found to have an important role on the balance between some of
   the aldehydes and the corresponding alcohols associated with flavor production.
   These phenotypes were transmitted to second-generation plants. In a preliminary
   taste trial, fruits with increased ADH activity and higher levels of alcohols were
   perceived as having a more intense “ripe fruit” flavor (Speirs et al. 1998).


   Manipulating the Terpenoid Pathway
   Because of the importance of the terpenoid pathway, genetic engineering has been
   used to manipulate this pathway, which resulted in the generation of transgenic
   plants containing high concentrations of provitamin A (β-carotene), such as “Golden
   Rice” (Oryza sativa) (Ye et al. 2000). The study in tomato with a gene encoding
   S-linalool synthase from Clarkia breweri flowers represents the first attempt to
   manipulate fruit flavor via the modification of the terpenoid pathway. In this study,
   transgenic tomato plants were generated by the introduction of a heterologous C.
   breweri S-linalool synthase gene (LIS), driven by a tomato late-ripening-specific E8
   promoter. The transgenic tomato synthesized and accumulated S-linalool and
   8-hydroxylinalool in ripening fruits, which are absent in the control fruit. This study
   also showed that no other phenotypic alterations were observed despite the differ-
   ence in fruit volatiles (Lewinsohn et al. 2001).
      The flavor and aroma of tomato has recently been modified through the introduc-
   tion of another monoterpenoid biosynthetic gene, a geraniol synthase gene (GES)
   from basil (Ocimum basilicum) (Davidovich-Rikanati et al. 2007). Transgene GES
   was under the control of a tomato ripening-specific PG promoter. The expression
   of GES in ripening tomatoes caused marked changes in fruit volatiles. The levels of
   some existing volatiles, such as neral plus geranial, were sixfold higher in GES-
   expressing fruits than those in control fruits. Some volatiles, such as geraniol, nerol,
   citronellol, and citronellic acid, which are absent in control fruits, are present in high
   concentration in transgenic fruits. The increases in the levels of key volatiles resulted
   in a marked impact on the organoleptic attributes of tomato fruits. In a flavor panel
   study, >90% of the untrained panelists reported differences in their perception of
   the smell. A majority of the untrained taste panelists preferred the transgenic fruits
   over controls (Davidovich-Rikanati et al. 2007).


   Manipulating the Carotenoid Degradation Pathway
   Geranylacetone, β-ionone, and pseudoionone are among a group of related terpe-
   noid flavor volatile compounds that are generally present at relatively low levels
   but possess strong effects on the overall human perception of fruit flavors (Simkin
   et al. 2004). Recent biological studies demonstrated that these volatiles are synthe-
   sized from the degradation of carotenoids, of which carotenoid cleavage dioxygen-
   ases (CCDs) play an essential role (Simkin et al. 2004). LeCCD1B, a CCD gene
   isolated from tomato, can cleave multiple carotenoid substrates at 9, 10 (9′, 10′)
   bonds to produce a C14 dialdehyde and two C13 cyclohexones depending on
   the substrate. Transgenic tomato was generated in which the LeCCD1B gene was
Case: 1:19-cv-05626 Document #: 29-2 Filed: 12/12/19 Page 8 of 12 PageID #:231

          700     HANDBOOK OF FRUIT AND VEGETABLE FLAVORS


          constitutively expressed in a reverse orientation (antisense). Transgenic fruits did
          not show significant modification in the carotenoid content of fruit tissue. However,
          when the volatile profile of tomato fruits was analyzed, a ≥50% decrease in β-ionone
          (a β-carotene-derived C13 cyclohexone) and a ≥60% decrease in geranylacetone
          (a C13 acyclic product likely derived from a lycopene precursor) were observed in
          selected transgenic lines (Simkin et al. 2004).


          Manipulating the Phenylpropanoid/Benzenoid Pathway
          Phenylethanol is an important flavor compound important for the flavor of
          many foods and fruits (Tieman et al. 2006). A recent study in tomato showed that
          2-phenylethanol is derived from Phe through the action of a small family of decar-
          boxylases that can mediate that pathway’s first step. In in vitro studies, these enzymes
          catalyze the conversion of Phe to phenethylamine and tyrosine to tyramine with
          tyrosine as the preferred substrate. In tomato fruits, however, the levels of Phe are
          much higher than those of tyrosine, indicating that Phe is the in planta substrate.
          When either LeAADC1A or LeAADC2, two tomato decarboxylase genes, was
          overexpressed in transgenic tomato plants, fruits exhibited 10-fold increases in the
          emission of the products of the pathway, including phenylethanol and phenylacet-
          aldehyde. In contrast, reduction of LeAADC2 expression using antisense signifi-
          cantly reduced emissions of these volatiles (Tieman et al. 2006).


          CONSIDERATIONS FOR FUTURE STUDIES

          Flavor is a valuable character of the fruits and has an important role in people’s
          choice of fruits. The flavors of many fresh commercially produced fruits, such as
          tomato, are generally considered to be poor. It is therefore highly desirable to
          develop new fruits with better flavors. Because of the complex nature of the flavor
          trait, genetic engineering theoretically offers an ideal solution to improving fruit
          flavors. In reality, the impact of this technique on fruit flavor improvement thus far
          has been only limited (Simkin et al. 2004; Speirs et al. 1998). Much basic and applied
          research is still needed to achieve this goal.
             Fruit flavors are often controlled by a complex mixture of plant metabolites. The
          molecular and biochemical mechanisms underlying the biosynthesis of these large
          numbers of compounds are still far from being fully elucidated. Many previous
          studies dealt with a single gene/enzyme at a time. If an overexpression strategy is
          used, the availability of appropriate substrates for the introduced enzyme will be
          critical for the development of an expected flavor. In this case, a thorough under-
          standing of the metabolic pathway leading to the formation of a specific substrate
          will be important. Therefore, gene and pathway identification is a key area in the
          study of fruit flavor biogenesis. In addition to biosynthetic genes, the mechanisms
          that regulate the biosynthesis of flavor compounds from multiple pathways also
          need to be characterized. In light of the fact that a large number of compounds are
          involved in fruit flavor, it is important to use novel strategies for experimentation.
          Various novel genomic tools will be proved useful for elucidation of biosynthetic
          pathways and regulatory networks that govern flavor biogenesis. Identification of
          such key elements will be essential for success of genetic engineering.
Case: 1:19-cv-05626 Document #: 29-2 Filed: 12/12/19 Page 9 of 12 PageID #:232

                                                GENETIC ENGINEERING OF FRUIT FLAVORS         701

       The alteration of one metabolic pathway can have profound impacts on other
   metabolic pathways. For example, successful enrichment of monoterpene flavor
   compounds in transgenic tomato was at the expense of reduced lycopene accumula-
   tion (Davidovich-Rikanati et al. 2007). Such pleiotropic effects need to be evaluated.
   As a complex trait, fruit flavor can be influenced by many environmental factors,
   such as light intensity, atmospheric CO2 concentration, temperature, relative humid-
   ity, and nutrient status. A deeper understanding of the environmental effects on the
   formation of fruit flavors of transgenic fruits will be important for the commercial
   success of such novel fruits. Many previous studies of the genetic engineering of
   fruit flavors lack a component of sensory evaluation. We have to bear in mind that
   alteration of fruit flavor does not necessarily lead to flavor improvement. Sensory
   evaluations will also be critical for the successful development of commercial culti-
   vars. In addition, public perception of genetically modified foods also needs to be
   taken into consideration.
       We are at an exciting time of conducting plant biological research and genetic
   engineering. At this genomics era, systems biology that integrates transcriptome,
   proteome, and metabolome will provide novel knowledge on the biosynthetic path-
   ways, enzymes, genes, and regulatory mechanisms that control fruit flavor formation.
   With such information and better tools of genetic engineering becoming available,
   researchers have promising avenues to pursue the improvement of fruit flavor.



   ACKNOWLEDGMENTS

   The research on the functional genomics of plant volatiles in Feng Chen’s lab was
   partly supported by the Tennessee Agricultural Experimental Station at the
   University of Tennessee. We thank Jun Hu for his assistance at the early stage of
   manuscript preparation.



   REFERENCES

   Abeles FB, Morgan PW, Saltveit ME. 1992. Ethylene in Plant Biology, 2nd Ed. New York:
     Academic Press.
   Acree TE. 1993. Bioassays for flavor. In Acree TE, Teranishi R (eds.), Flavor Science. Sensible
     Principles and Techniques. ACS Professional Reference Book. Washington, DC: American
     Chemical Society, pp. 1–20.
   Aharoni A, Jongsma MA, Bouwmeester HJ. 2005. Volatile science? Metabolic engineering of
     terpenoids in plants. Trends Plant Sci 10(12):594–602.
   Aubert C, Ambid C, Baumes R, Gunata Z. 2003. Investigation of bound aroma constituents
     of yellow-fleshed nectarines (Prunus persica L. cv. Springbright) changes in bound aroma
     profile during maturation. J Agric Food Chem 51(21):6280–6.
   Aubert C, Pitrat M. 2006. Volatile compounds in the skin and pulp of Queen Anne’s pocket
     melon. J Agric Food Chem 54(21):8177–82.
   Baldwin EA, Scott JW, Shewmaker CK, Schuch W. 2000. Flavor trivia and tomato aroma:
     Biochemistry and possible mechanism for control of important aroma components.
     HortScience 35(6):1013–22.
Case: 1:19-cv-05626 Document #: 29-2 Filed: 12/12/19 Page 10 of 12 PageID #:233

          702     HANDBOOK OF FRUIT AND VEGETABLE FLAVORS


          Beekwilder J, Alvarez-Huerta M, Neef E, Verstappen FW, Bouwmeester HJ, Aharoni A. 2004.
            Functional characterization of enzymes forming volatile esters from strawberry and
             banana. Plant Physiol 135(4):1865–78.
          Berger RG. 1991. Fruits I. In Mares H (ed.), Volatile Compounds in Food and Beverages. New
             York: Marcel Dekker, pp. 283–304.
          Boatright J, Negre F, Chen XL, Kish CM, Wood B, Peel G, Orlova I, Gang D, Rhodes D,
            Dudareva N. 2004. Understanding in vivo benzenoid metabolism in petunia petal tissue.
             Plant Physiol 135(4):1993–2011.
          Buttery RG. 1993. Quantitative and sensory aspects of flavor of tomato and other vegetables
             and fruits. In Acree T, Teranishi R (eds.), Flavor Science: Sensible Principles and Techniques.
             Washington, DC: American Chemical Society, pp. 259–86.
          Buttery RG, Ling LC. 1993. Enzymatic production of volatiles in tomatoes. In Schreier P,
             Winterhalter P (eds.), Flavor Precursors. Wheaton, IL: Allured Publishing, pp. 137–46.
          Buttery RG, Teranishi R, Ling LC. 1987. Fresh tomato aroma volatiles: A quantitative study.
             J Agric Food Chem 35:540–4.
          Buttery RG, Teranishi R, Ling LC, Flath RA, Stern DJ. 1988. Quantitative studies on origins
             of fresh tomato aroma volatiles. J Agric Food Chem 36(6):1247–50.
          Buttery RG, Teranishi R, Ling LC, Turnbaugh JG. 1990. Quantitative and sensory studies on
             tomato paste volatiles. J Agric Food Chem 38:336–40.
          Chen F, Tholl D, D’Auria JC, Farooq A, Pichersky E, Gershenzon J. 2003. Biosynthesis and
             emission of terpenoid volatiles from Arabidopsis flowers. Plant Cell 15(2):481–94.
          Chen G, Hackett R, Walker D, Taylor A, Lin Z, Grierson D. 2004. Identification of a specific
             isoform of tomato lipoxygenase (TomloxC) involved in the generation of fatty acid-
             derived flavor compounds. Plant Physiol 136(1):2641–51.
          Chen JL, Wu JH, Wang Q, Deng H, Hu XS. 2006. Changes in the volatile compounds and
             chemical and physical properties of Kuerle fragrant pear (Pyrus serotina Reld) during
             storage. J Agric Food Chem 54(23):8842–7.
          Dandekari AM, Teo G, Defilippi BG, Uratsu SL, Passey AJ, Kader AA, Stow JR, Colgan RJ,
             James DJ. 2004. Effect of down-regulation of ethylene biosynthesis on fruit flavor complex
             in apple fruit. Transgenic Res 13(4):373–84.
          Davidovich-Rikanati R, Sitrit Y, Tadmor Y, Iijima Y, Bilenko N, Bar E, Carmona B, Fallik E,
             Dudai N, Simon JE, Pichersky E, Lewinsohn E. 2007. Enrichment of tomato flavor by
             diversion of the early plastidial terpenoid pathway. Nat Biotechnol 25(8):899–901.
          Dickinson JR, Harrison SJ, Dickinson JA, Hewlins MJE. 2000. An investigation of the metab-
             olism of isoleucine to active amyl alcohol in Saccharomyces cerevisiae. J Biol Chem
            275(15):10937–42.
          Dudareva N, Negre F, Nagegowda DA, Orlova I. 2006. Plant volatiles: Recent advances and
            future perspectives. Crit Rev Plant Sci 25(5):417–40.
          Feussner I, Wasternack C. 2002. The lipoxygenase pathway. Annu Rev Plant Biol 53:275–97.
          Galili G, Galili S, Lewinsohn E, Tadmor Y. 2002. Genetics, molecular and genomic approaches
            to improve the value of plant foods and feeds. Crit Rev Plant Sci 21(3):167–204.
          Gang DR, Lavid N, Zubieta C, Chen F, Beuerle T, Lewinsohn E, Noel JP, Pichersky E. 2002.
            Characterization of phenylpropene O-methyltransferases from sweet basil: Facile change
            of substrate specificity and convergent evolution within a plant OMT family. Plant Cell
             14(2):505–19.
          Goff SA, Klee HJ. 2006. Plant volatile compounds: Sensory cues for health and nutritional
             value? Science 311(5762):815–19.
          Griffiths A, Prestage S, Linforth R, Zhang J, Taylor A, Grierson D. 1999. Fruit-specific lipoxy-
            genase suppression in antisense-transgenic tomatoes. Postharvest Biol Tech 17(3):
            163–173.
Case: 1:19-cv-05626 Document #: 29-2 Filed: 12/12/19 Page 11 of 12 PageID #:234

                                                 GENETIC ENGINEERING OF FRUIT FLAVORS        703

    Hoffmann L, Maury S, Martz F, Geoffroy P, Legrand M. 2003. Purification, cloning, and prop-
       erties of an acyltransferase controlling shikimate and quinate ester intermediates in phen-
       ylpropanoid metabolism. J Biol Chem 278(1):95–103.
    Humphreys JM, Chapple C. 2002. Rewriting the lignin roadmap. Curr Opin Plant Biol
       5(3):224–9.
    Kamal AHM, Takashina T, Egashira H, Satoh H, Imanishi S. 2001. Introduction of aromatic
       fragrance into cultivated tomato from the “peruvianum complex”. Plant Breed
       120(2):179–81.
    Kaminaga Y, Schnepp J, Peel G, Kish CM, Ben-Nissan G, Weiss D, Orlova I, Lavies O, Rhodes
       D, Wood K, Porterfield DM, Cooper AJL, Schloss JV, Pichersky E, Vainstein A, Dudareva
       N. 2006. Plant phenylacetaldehyde synthase is a bifunctional homotetrameric enzyme that
       catalyzes phenylalanine decarboxylation and oxidation. J Biol Chem 281(33):23357–66.
    Kinnamonll SC, Margolskeea RF. 1996. Mechanisms of taste transduction. Curr Opin
       Neurobiol 6(4):506–13.
    Koeduka T, Fridman E, Gang DR, Vassão DG, Jackson BL, Kish CM, Orlova I, Spassova SM,
       Lewis NG, Noel JP, Baiga TJ, Dudareva N, Pichersky E. 2006. Eugenol and isoeugenol,
       charecteristic aromatic constituents of spices, are biosynthesized via reduction of a
       coniferyl alcohol ester. Proc Natl Acad Sci U S A 103(26):10128–33.
    Lewinsohn E, Schalechet F, Wilkinson J, Matsui K, Tadmor Y, Nam K, Amar O, Lastochkin
       E, Larkov O, Ravid U, Hiatt W, Gepstein S, Pichersky E. 2001. Enhanced levels of the
       aroma and flavor compound S-linalool by metabolic engineering of the terpenoid pathway
       in tomato fruits. Plant Physiol 127(3):1256–65.
    Liechti R, Farmer EE. 2006. Jasmonate biochemical pathway. Sci STKE 322:cm3.
    Linforth RST, Savary I, Pattenden B, Taylor AJ. 1994. Volatile compounds found in expired
       air during eating of fresh tomatoes and in the headspace above tomatoes. J Sci Food Agric
       65(2):241–7.
    Lurie S, Pre-Aymard C, Ravid U, Larkov O, Fallik E. 2002. Effect of 1-methylcyclopropene
       on volatile emission and aroma in cv. Anna apples. J Agric Food Chem 50(15):4251–6.
    Matsui K, Fukutomi S, Wilkinson J, Hiatt B, Knauf V, Kajwara T. 2001. Effect of overexpres-
       sion of fatty acid 9-hydroperoxide lyase in tomatoes (Lycopersicon esculentum Mill.).
       J Agric Food Chem 49(11):5418–24.
    Maul F, Sargent SA, Balaban MO, Baldwin EA, Huber DJ, Sims CA. 1998. Aroma volatile
       profiles from ripe tomatoes are influenced by physiological maturity at harvest: An appli-
       cation for electronic nose technology. J Am Soc Hortic Sci 123(6):1094–101.
    Mayorga H, Knapp H, Winterhalter P, Duque C. 2001. Glycosidically bound flavor compounds
       of cape gooseberry (Physalis peruviana L.). J Agric Food Chem 49(4):1904–8.
    McCaskill D, Croteau R. 1995. Monoterpene and sesquiterpene biosynthesis in glandular
       trichomes of peppermint (Mentha × piperita) rely exclusively on plastid-derived isopen-
       tenyl diphosphate. Planta 197(1):49–56.
    Menager I, Jost M, Aubert C. 2004. Changes in physicochemical characteristics and volatile
       constituents of strawberry (cv. Cigaline) during maturation. J Agric Food Chem
       52(5):1248–54.
    Parada F, Duque C, Fujimoto Y. 2000. Free and bound volatile composition and characteriza-
       tion of some glucoconjugates as aroma precursors in melon de olor fruit pulp (Sicana
       odorifera). J Agric Food Chem 48(12):6200–4.
    Perez AG, Sanz C. 2001. Effect of high-oxygen and high-carbon-dioxide atmospheres on
       strawberry flavor and other quality traits. J Agric Food Chem 49(5):2370–5.
    Petro-Turza M. 1986. Flavor of tomato and tomato products. Food Rev Int 2(3):309–51.
    Prestage S, Linforth RST, Taylor AJ, Lee E, Speirs J, Schuch W. 1999. Volatile production in
       tomato fruit with modified alcohol dehydrogenase activity. J Sci Food Agric 79(1):131–16.
Case: 1:19-cv-05626 Document #: 29-2 Filed: 12/12/19 Page 12 of 12 PageID #:235

          704     HANDBOOK OF FRUIT AND VEGETABLE FLAVORS


          Rodriguez-Concepcion M, Boronat A. 2002. Elucidation of the methylerythritol phosphate
             pathway for isoprenoid biosynthesis in bacteria and plastids. Ametabolic milestone
             achieved through genomics. Plant Physiol 130(3):1079–89.
          Sams CE, Pantalone VR. 2007. Release of NUTRI VEG Soy6407. ••: Tennessee Agricultural
             Experiment Station.
          Seo HS, Song JT, Cheong JJ, Lee YH, Lee YW, Hwang I, Lee JS, Choi YD. 2001. Jasmonic
             acid carboxyl methyltransferase: A key enzyme for jasmonate-regulated plant responses.
             Proc Natl Acad Sci U S A 98(8):4788–93.
          Simkin AJ, Schwartz SH, Auldridge M, Taylor MG, Klee HJ. 2004. The tomato carotenoid
             cleavage dioxygenase 1 genes contribute to the formation of the flavor volatiles β-ionone,
             pseudoionone, and geranylacetone. Plant J 40(6):882–92.
          Speirs J, Lee E, Holt K, Yong-Duk K, Steele Scott N, Loveys B, Schuch W. 1998. Genetic
             manipulation of alcohol dehydrogenase levels in ripening tomato fruit affects the balance
             of some flavor aldehydes and alcohols. Plant Physiol 117(3):1047–58.
          Suhardi S, Suzuki M Yoshida K, Muto T, Fujita A, Watanabe N. 2002. Changes in the volatile
             compounds and in the chemical and physical properties of snake fruit (Salacca edulis
             Reinw.) cv. Pondoh during maturation. J Agric Food Chem 50(26):7627–33.
          Tholl D. 2006. Terpene synthases and the regulation, diversity and biological roles of terpene
             metabolism. Curr Opin Plant Biol 9(3):297–304.
          Tieman DM, Taylor M, Schauer N, Fernie AR, Hanson AD, Klee HJ. 2006. Tomato aromatic
             amino acid decarboxylases participate in synthesis of the flavor volatiles 2-phenylethanol
             and 2-phenylacetaldehyde. Proc Natl Acad Sci U S A 103(21):8287–92.
          Tokitomo Y, Steinhaus M, Buttner A, Schieberle P. 2005. Odor-active constituents in fresh
             pineapple (Ananas comosus [L.] Merr.) by quantitative and sensory evaluation. Biosci
             Biotechnol Biochem 69(7):1323–30.
          Walker K, Croteau R. 2000. Molecular cloning of a 10-deacetylbaccatin III-10-O-acetyl trans-
             ferase cDNA from Taxus and functional expression in Escherichia coli. Proc Natl Acad
             Sci U S A 97(2):583–7.
          Wang C, Chin CK, Ho CT, Hwang CF, Polashock JJ, Martin CE. 1996. Changes of fatty acids
             and fatty acid-derived flavor compounds by expressing the yeast D-9 desaturase gene in
             tomato. J Agric Food Chem 44:3399–402.
          Wang C, Xing J, Chin CK, Ho CT, Martin CE. 2001. Modification of fatty acids changes the
             flavor volatiles in tomato leaves. Phytochemistry 58(2):227–32.
          Ye X, Al-Babili S, Klöti A, Zhang J, Lucca P, Beyer P, Potrykus I. 2000. Engineering the pro-
             vitamin A (β-carotene) biosynthetic pathway into (carotenoid-free) rice endosperm.
             Science 287(5451):303–5.
